CUNNINGHAM, C. J.
The plaintiff owned the property in question, and while under arrest on a felony charge and in the custody of the appellant, John B. Hoffman, constable of the Morenci precinct, plaintiff signed and delivered a deed conveying said property to defendant Rodriguez in settlement of said felony charge. The deed was drawn by and delivered in the office of the justice of the peace, J. M. Lally, at the time Garcia was presumably in ,custody of Hoffman, the constable. The justice of the peace dismissed the charge against Garcia when the felony *451had been compounded and “settled.” All this occurred on the seventh day of April, 1919. The plaintiff appellee claims that, when he was induced to sign the paper that turned out to be a conveyance of his home, he was led to believe that he was doing something the law required him to do to make his defense to the criminal charge on which he was held. Be that as it may, the property was deeded by Rodriguez to defendant Hoffman for a consideration of $10 paid. This transaction took place on April 11, 1919.
The constable now appeals upon the ground that he had no notice of infirmity in Rodriguez’s title and has been injured by the decree quieting title in Garcia. The law of natural justice will charge this party with knowledge of facts sufficient to put the most beclouded official mind on notice of the defect in title conveyed on consideration of compounding a felony, if such notice was required. The jury, considering the sixth interrogatory, unanimously answered the same as follows:
_ “Q. Was John Hoffman, defendant, aware at the time he received a bill of sale to the said property from Rodriguez of the manner in which Rodriguez secured his title or pretended title to the property?” “Yes. (12 votes.)”
No jury could conscientiously answer otherwise from the evidence.
No error is shown on the record. The whole case considered, the decree is affirmed.
ROSS and BAKER, JJ., concur.